Case 2:15-cv-05642-CAS-JC Document 416 Filed 07/12/19 Page 1 of 9 Page ID #:7500



   1 Michael A. Kahn (pro hac vice)
     Kahn@capessokol.com
   2 Lauren R. Cohen (pro hac vice)
     lcohen@capessokol.com
   3 CAPES SOKOL
     7701 Forsyth Blvd. 12th Floor
   4 St. Louis, MO 63015
     (314) 721-7701
   5
     Eric. F. Kayira (pro hac vice)
   6 eric.kayira@kayiralaw.com
     KAYIRA LAW, LLC
   7 200 S. Hanley Road, Suite 208
     Clayton, Missouri 63105
   8 (314) 899-9381
   9 Daniel R. Blakey (SBN 143748)
     blakey@capessokol.com
  10 CAPES SOKOL
     3601 Oak Avenue
  11 Manhattan Beach, CA 90266
  12
       Attorneys for Plaintiffs
  13                        UNITED STATES DISTRICT COURT
  14                 CENTRAL DISTRICT OF CALIFORNIA
  15 MARCUS GRAY, et al.,
  16         Plaintiffs,            CASE NO. 2:15-cv-05642-CAS (JCx)

  17         v.                               Honorable Christina A. Snyder

  18 KATHERYN ELIZABETH                      PLAINTIFFS’ PROPOSED VOIR
     HUDSON, et al.,
                                             DIRE QUESTIONS
  19
              Defendants.
                                             Trial: July 17, 2019
  20
  21
  22
  23
  24
  25
  26
  27
  28

                           PLAINTIFFS’ PROPOSED VOIR DIRE QUESTIONS
Case 2:15-cv-05642-CAS-JC Document 416 Filed 07/12/19 Page 2 of 9 Page ID #:7501



   1
                  1. Would any of you be unduly burdened with financial, business, or family
   2
       problems if the trial of this case lasts as many as 10 trial days?
   3
       2. Have any of you served as a juror before?
   4
       If yes:
   5
                 a. In what kind of case?
   6
                 b. What was the outcome?
   7
   8
                 2. Have you or a member of your immediate family ever had a claim against
   9
       you for damages?
  10
       If yes:
  11
                 a. In what kind of case?
  12
                 b. What was the outcome?
  13
  14
                 3. Do you, or anyone in your family work for or in close contact with law
  15
       firms or the legal system?
  16
  17
                 4. Raise your hand if you have completed some level of college education.
  18
       If yes:
  19
                 a. what degree and what discipline?
  20
  21
                 5. Have you had any legal education or training?
  22
       If yes:
  23
          a. what kind of education or training?
  24
          b. Where did you obtain it?
  25
          c. Did you complete it?
  26
  27
                 6. Do you regularly listen to pop music?
  28
                                                   2
                               PLAINTIFFS’ PROPOSED VOIR DIRE QUESTIONS
Case 2:15-cv-05642-CAS-JC Document 416 Filed 07/12/19 Page 3 of 9 Page ID #:7502



   1
       If yes:
   2
          A. What pop musicians do you regularly listen to?
   3
          B. Do you have an opinion about pop musicians generally?
   4
   5
          7. Do you regularly listen to hip-hop or rap music?
   6
       If yes:
   7
          a. What hip-hop or rap musicians do you regularly listen to?
   8
          b. Do you have an opinion about hip-hop or rap musicians generally?
   9
  10
          8. You may hear evidence in this case that one or more of the parties is
  11
       Christian.
  12
          - Is there anyone who believes they cannot be absolutely impartial and might
  13
       be leaning for or against the party who is Christian?
  14
  15
          9. Some of the parties in this case are famous musical artists. Is anyone more
  16
       likely to believe someone because they are a celebrity?
  17
  18
          10. Does any member of the jury panel become awe-struck by celebrities?
  19
  20
          11. Does anyone have any celebrity role models?
  21
  22
          12. Does anyone regularly follow celebrity gossip in the media?
  23
  24
          13. Does anyone regularly read pop culture, entertainment industry or celebrity
  25
       focused magazines, blogs or other publications?
  26
  27
          14.Raise your hand if you have very positive opinions of celebrities.
  28
                                                 3
                            PLAINTIFFS’ PROPOSED VOIR DIRE QUESTIONS
Case 2:15-cv-05642-CAS-JC Document 416 Filed 07/12/19 Page 4 of 9 Page ID #:7503



   1
   2
          15. Does any member of the jury panel have a very positive opinion of music
   3
       producers?
   4
   5
          16. Do you, or anyone in your family or any of your close friends, work in the
   6
       music industry?
   7
             a. If yes, please describe that work experience.
   8
   9
          17. Do you, or anyone in your family or any of your close friends, work in the
  10
       entertainment industry?
  11
             a. If yes, please describe that work experience.
  12
  13
          18. Is any member of the jury panel a musician?
  14
  15
          19. Does any member of the jury panel have formal musical training?
  16
  17
          20. Have you ever written either lyrics or music for a song?
  18
             If yes: have your compositions ever been recorded or made available to the
  19
       public?
  20
  21
          21. Have you ever performed music – played an instrument or sang - in public
  22
       before an audience?
  23
  24
          22. Can you read sheet music? If so, please describe your training and/or
  25
       familiarity with sheet music.
  26
  27
  28
                                                4
                             PLAINTIFFS’ PROPOSED VOIR DIRE QUESTIONS
Case 2:15-cv-05642-CAS-JC Document 416 Filed 07/12/19 Page 5 of 9 Page ID #:7504



   1
          23. Do you or any of your family members or friends earn income as an
   2
       entertainer, artist, musician or creative writer?
   3
       If yes:
   4
          a. Who?
   5
          b. What kid of entertainment, art, music or creative writing?
   6
   7
          24. Has anyone been accused of plagiarism or copying?
   8
       If yes:
   9
                 a. what was the nature of the accusation?
  10
                 b. How was it resolved?
  11
  12
          25. Has anyone been accused of taking credit for an idea that was not your own.
  13
       If yes:
  14
                 c. what was the nature of the accusation?
  15
                 d. How was it resolved?
  16
  17
          26. Has anyone been accused of improperly taking someone else’s creative
  18
       work?
  19
                 e. what was the nature of the accusation?
  20
                 f. How was it resolved?
  21
  22
          27. Some people think that intellectual property is different than regular
  23
       property, and that stealing intellectual property is not as bad as stealing regular
  24
       property, does any member of the jury panel agree with that?
  25
  26
          28. Does any member of the jury panel believe it is appropriate to take
  27
       advantage of someone else’s work and not give credit to them?
  28
                                                   5
                              PLAINTIFFS’ PROPOSED VOIR DIRE QUESTIONS
Case 2:15-cv-05642-CAS-JC Document 416 Filed 07/12/19 Page 6 of 9 Page ID #:7505



   1
   2
             29. If someone has something wrongfully taken from them, does any member
   3
       of the jury panel have a problem saying that the person responsible should pay for
   4
       it?
   5
   6
             30. Are you familiar with the musical artist Katheryn Hudson publicly known as
   7
       Katy Perry?
   8
                (a) what do you know about Katy Perry?
   9
                (b) do you or someone you live with listen to Katy Perry’s music?
  10
                (c) do you have any views or opinions about Katy Perry?
  11
                (d) have you ever attended a Katy Perry concert and, if so, when and where?
  12
                (e) have you ever downloaded any Katy Perry songs?
  13
                (e) have you ever heard the song Dark Horse?
  14
  15
             31. Does anyone consider Katy Perry to be among their favorite performing
  16
       artists?
  17
  18
             32. Does anyone know of the song Dark Horse?
  19
  20
                (a) Do you like this song?
  21
                (b) Is it among your favorites?
  22
                (c) Have you ever downloaded it?
  23
                (d) Why do you like the song?
  24
  25
             33. Are you familiar with the music producer Lukasz Gottwald publicly known
  26
       as Dr. Luke?
  27
                (a) what do you know about Dr. Luke?
  28
                                                   6
                              PLAINTIFFS’ PROPOSED VOIR DIRE QUESTIONS
Case 2:15-cv-05642-CAS-JC Document 416 Filed 07/12/19 Page 7 of 9 Page ID #:7506



   1
                 (b) do you or someone you live with listen to Dr. Luke’s music?
   2
                 (c) do you have any views or opinions about Dr. Luke?
   3
                 (d) is anyone a fan of Dr. Luke?
   4
   5
          34. Are you familiar with the music producer Henry Russel Walter publicly
   6
       known as Cirkut?
   7
                 (a) what do you know about Cirkut?
   8
                 (b) do you or someone you live with listen to Cirkut’s music?
   9
                 (c) do you have any views or opinions about Cirkut?
  10
                 (d) is anyone a fan of Cirkut?
  11
  12
          35. Are you familiar with the music producer Jordan Houston publicly known as
  13
       Juicy J?
  14
                 (a) what do you know about Juicy J?
  15
                 (b) do you or someone you live with listen to Juicy J’s music?
  16
                 (c) do you have any views or opinions about Juicy J?
  17
                 (d) is anyone a fan of Juicy J?
  18
  19
          36. This lawsuit involves a claim by the owners of the song Joyful Noise against
  20
       the owners of the song, Dark Horse related to alleged copying. Prior to arriving in
  21
       the courtroom today, had you heard about this case on television or radio, or read
  22
       about this case in newspapers, the internet or elsewhere?
  23
  24
       If yes:
  25
          (a) How did you hear about it
  26
          (b) Did you form an opinion based on anything you heard or read?
  27
          (c) [SEPARATELY FROM OTHER JURORS AT SIDEBAR] What did you
  28
                                                    7
                               PLAINTIFFS’ PROPOSED VOIR DIRE QUESTIONS
Case 2:15-cv-05642-CAS-JC Document 416 Filed 07/12/19 Page 8 of 9 Page ID #:7507



   1
             hear about this case?
   2
   3
          37. The plaintiffs in this action are Marcus Gray, publicly known as FLAME,
   4
       Chike Ojukwu, and Emanuel Lambert, publicly known as Da’ T.R.U.T.H. Please
   5
       raise your hand if you are anyone else close to you knows or is aware of, or has any
   6
       connection with, or opinions about any of the plaintiffs I listed.
   7
   8
          38. In addition to Katy Perry, Dr. Luke, Cirkut and Juicy J, Sarah Hudson and
   9
       Karl Martin Sandberg, publicly known as Max Martin, are defendant in this action.
  10
       Please raise your hand if you are anyone else close to you knows or is aware of, or
  11
       has any connection with, or opinions about either one of those defendants.
  12
  13
          39. Do you know any of the following persons who may be called to testify in
  14
       this case?
  15
       Silvio Piertroluongo, Crystal Gray, Todd Decker, Jason King, Lawrence Ferrara,
  16
       Michael Einhorn, Zachary St. Martin, Bill Rosenblatt, Charles Diamond.
  17
  18
          40. In addition to the individual defendants I listed, the following companies or
  19
       entities are among the companies you may hear about in during the trial: Capitol
  20
       Records, Universal Music Group, WB Music, Billboard. Do you have a
  21
       connection or affiliation with, or have you had any dealings with, any of those
  22
       companies or businesses?
  23
  24
          41. If so, describe your connection or affiliation with any of these companies or
  25
       businesses.
  26
  27
          42. Do you have a limit in the amount of damages you would award in a lawsuit,
  28
                                                  8
                            PLAINTIFFS’ PROPOSED VOIR DIRE QUESTIONS
Case 2:15-cv-05642-CAS-JC Document 416 Filed 07/12/19 Page 9 of 9 Page ID #:7508



   1
       regardless of the evidence?
   2
   3
          43. Would you have any difficulty awarding money damages in a case involving
   4
       copyright infringement, even if the evidence and the law supported it?
   5
   6
          44.Has any member of the jury panel seen or heard anything that would make it
   7
       hard for them to guarantee that they will judge the parties equally?
   8
   9
          45.Has anything occurred during the question and answer period that makes
  10
       you doubt that you would be completely fair and impartial in this case? If there is,
  11
       it is your duty to tell the Court at this time.
  12
  13     Dated: July 12, 2019.
  14                                           Respectfully submitted,
  15                                           /s/ Michael A. Kahn
                                               Michael A. Kahn (pro hac vice)
  16                                           Kahn@capessokol.com
                                               Lauren R. Cohen (pro hac vice)
  17                                           lcohen@capessokol.com
                                               Capes Sokol Goodman Sarachan PC
  18                                           7701 Forsyth Blvd., 12th Floor
                                               St. Louis, MO 63105
  19                                           Telephone: (314) 721-7701
  20                                           Eric F. Kayira (pro hac vice)
                                               Kayira Law, LLC
  21
                                               Daniel R. Blakey (SBN 143748)
  22                                           blakey@capessokol.com
                                               CAPES SOKOL
  23                                           3601 Oak Avenue
                                               Manhattan Beach, CA 90266
  24
                                               Attorneys for Plaintiffs
  25
  26
  27
  28
                                                    9
                             PLAINTIFFS’ PROPOSED VOIR DIRE QUESTIONS
